Citation Nr: 0305617	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  97-26 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating from January 1, 1999 for 
cervical spine disability, currently evaluated as 20 percent 
disabling.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to February 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
Houston, Texas.

The Board previously reviewed this matter in March 2001 and 
remanded the appeal for further evidentiary development.  A 
review of the file indicates that the requested development 
has been completed and the matter is ready for appellate 
review.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development all facts pertinent to his claims.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal that can be 
obtained by VA has been obtained by the RO.

3.  The new schedular criteria for evaluating intervertebral 
disc syndrome are more favorable to the veteran in this case.

4.  The veteran's subjective symptoms of her service 
connected cervical spine disability include diminished range 
of motion of the cervical spine, vascular headaches, constant 
pain and stiffness to the posterior cervical region and down 
the trapezium, and shooting pinprick sensations through the 
right and rarely left arms.  

5.  The veteran has slight to moderate limitation of motion 
of the cervical spine with no associated functional 
impairment.

6.  The veteran's cervical spine does not demonstrate 
weakened movement, excess fatigability, or incoordination.

7.  The veteran has no neurological deficits; the veteran's 
vascular headaches are not related to her cervical spine 
disability.



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for a cervical spine disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1, 
4.2, 4.7, 4.10, 4.71, Diagnostic Code 5290, (2002); 
Diagnostic Code 5293 (2002) (effective prior to September 23, 
2002); Diagnostic Code 5293 (effective from September 23, 
2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) became law 
to clarify the duty of VA to assist claimants in developing 
evidence pertinent to their claims for benefits. It 
eliminates the prior requirement that a claim be well 
grounded before VA's duty to assist arises.  VCAA requires 
that VA make reasonable efforts to assist a claimant in 
obtaining evidence to substantiate his or her claim unless it 
is clear that no reasonable possibility exists that would aid 
in substantiating the claim.  

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute has been complied with during the course of the 
current appeal.  Specifically, the Board finds that the 
August 2000 Supplemental Statement of the Case (SSOC), the 
March 2001 Board decision, the April 2002 SSOC, and the 
November 2002 letter from the Board, specifically satisfies 
the requirement at § 5103A of VCAA in that they clearly 
notify the veteran of the evidence necessary to substantiate 
her claim.  By letter in November 2002, the appellant was 
advised of the recent changes in the schedular criteria 
applicable to her claim.  By its March 2001 remand, the Board 
advised the claimant of how responsibilities in developing 
the record are divided between VA and the claimant.  An April 
2001 letter from the RO to the veteran further advised the 
veteran in her responsibilities in development of her claim.  
Accordingly, the notice requirement regarding division of 
responsibilities is satisfied.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran did not indicate the 
existence of any outstanding Federal government record that 
could substantiate her claim.  Nor did she refer to any other 
records that could substantiate her claim.  Since the RO has 
provided all required notice and assistance to the veteran, 
the Board finds that there is no prejudice in proceeding with 
the claim at this time.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2002).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, VA is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim, it is allowed.  Id.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2002).  Where there is a question as to which 
of two evaluations shall be applied, the higher the 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2002).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).  

The U.S. Court of Appeals for Veterans Claims has held that 
functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 59 (1994).

The veteran's cervical spine disability was historically 
rated under the provisions of § 4.71a, Diagnostic Code 5293.  
The rating criteria for 38 C.F.R. § 4.71a, Diagnostic Code 
5293 were changed effective September 23, 2002.  See 67 Fed. 
Reg. 54345-54349 (August 22, 2002).  The U.S. Court of 
Appeals for Veterans Claims (known as the U.S. Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that a liberalizing change in a regulation 
during the pendency of a claim must be applied if it is more 
favorable to the claimant, and if the Secretary has not 
enjoined its retroactive application.  See Marcoux v. Brown, 
10 Vet. App. 3, 6 (1996), citing Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this regard the Board will thus 
consider both the old and new rating criteria from September 
23, 2002.

Under the old criteria of 38 C.F.R. § 4.71a, Diagnostic Code 
5293, a 20 percent rating was warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation was warranted for severe intervertebral 
disc syndrome with recurring attacks and intermittent relief.  
Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief, 
warranted a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under the new criteria of 38 C.F.R. § 4.71a, Diagnostic Code 
5293, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 20 percent rating is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 40 percent 
rating is assigned when there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 60 percent rating is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.

The notes for new Diagnostic Code 5293 provide that for 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.

Under Diagnostic Code 5290 (limitation of the cervical 
spine), limitation of motion warrants a 10 percent evaluation 
when it is slight, 20 percent when it is moderate, and 30 
percent when limitation is severe.

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
38 C.F.R. § 3.321 (2002).

Historically, the veteran underwent an anterior interbody 
effusion and discectomy at C6-7 in October 1998.  A large 
anterior osteophyte at C6-7 and additional fragments were 
found during the surgery and removed.  Disc material was also 
found extruded between the posterior longitudinal ligament 
and vertebral body and the foramen on the right and 
centrally.  Dr. G.L.F., the surgeon who performed the 
surgery, indicated by letter dated in November 1998, that the 
veteran did very well postoperatively and had resolution of 
her radicular symptoms.  He reported that he anticipated that 
she would do quite well.  Prior to surgery, the veteran's 
cervical spine disability was evaluated at 60 percent.  
Following the surgery, the veteran's evaluation was increased 
to 100 percent effective November 17, 1998, in accordance 
with 38 C.F.R. § 4.30.  By rating decision dated in March 
2000, the evaluation for an anterior interbody effusion and 
discectomy at C6-7 and harvesting of autograft due to 
herniated nucleus pulposus C6-7, returned to 20 percent on 
January 1, 1999.

VA outpatient records indicate as follows: 

A Neurology outpatient note, dated in January 1999, reflects 
that the veteran reported improvement in her symptoms, but 
weakness in her right hand persisted without getting worse.  
She reported no new symptoms.  She was wearing a cervical 
collar.  Her tone was normal.  Strength was 4+ to 5- 
proximally in both upper extremities.  Distally, strength in 
both upper extremities was 4 to 4-; the right was worse than 
the left.  Sensory examination was inconsistent.  The veteran 
appeared to have C5, C6 radiculopathy on the right.  The 
veteran telephoned the social worker later that month.  She 
reported that she was in school full time.

A Nursing LVN note from indicates the veteran complained that 
her right hand was weak, numb, and had a tingling feeling in 
March 1999.  She reported that her back was "bothering" her 
and her legs felt heavy.  She stated that the symptoms were 
almost the same as they were before the surgery.

A Neurology outpatient note from the same day indicates 
complaints that the right hand weakness persisted, but was 
not worse.  She reported numbness to distal 1-3 digits 
increased at night.  She also complained of increased 
spasticity to bilateral lower extremities and pain 
immediately with walking, more on the right than the left.  
Physical examination showed tone was normal.  There was much 
breakaway give to the upper extremities.  Overall strength 
was 5/5 except the distal right upper extremity, which showed 
5- wrist extensor, 4+ wrist flexor, 5- finger flexors and 4+ 
finger extensors on the right.  Sensory examination was 
inconsistent.  The veteran appeared to have C5, C6 
radiculopathy on the right.

A Primary Care note in late April 1999 reveals complaint of 
neck and back pain being worse with activity.  There were no 
new neurological findings.  The veteran was wearing a right 
lower external brace.

 A Neurology outpatient note dated in early May 1999 
indicates that the veteran reported improvement in symptoms 
since the cervical laminectomy in November 1998.  She still 
had complaints that right hand weakness persisted, but had 
not gotten worse.  She also complained of right upper 
extremity numbness to distal 1-3 digits, which increased at 
night.  Carpal tunnel syndrome was diagnosed clinically, but 
the veteran could not tolerate EMG.  She disclosed that any 
improvement from surgery was gone.  She reported that she 
felt a big difference while on a steroid taper, but that 
lasted only a few weeks and was wearing off.  Physical 
examination showed much breakaway give to the upper 
extremities.  Overall strength was 5/5 except for the right 
upper extremity.  Wrist extensors were 5- and wrist flexors 
were 4+.  Finger flexors were 5- and finger extensors were 4+ 
on the right.  Lower extremities were 4 to 4+, but confounded 
by pain, especially on the right straight leg raise.  Deep 
tendon reflexes were 1+bilaterally and zero at the 
patella/ankle.  Sensory findings were inconsistent, but 
appeared to have C5-C6 radiculopathy on the right.  The 
impression was multiple radiculopathies/possible cervical 
spine stenosis versus arachnoiditis, also right carpal tunnel 
syndrome.  The veteran was instructed to continue with right 
wrist brace.

Physical therapy note from May 1999 indicates the veteran 
complained primarily of continued low back pain and also 
complained of neck pain.  Physical examination showed cranial 
nerves II to XII intact.  There was decreased active range of 
motion bilaterally in shoulders due to pain.  Strength was 
5/5 in deltoids bilaterally, 4+/5 in biceps, 4+/5 in triceps, 
5/5 in wrist flexors, and 5/5 in wrist extensors.  Diagnosis 
pertained to the low back only.

A Neuro-surgery consult in May 1999 indicated mild handgrip 
weakness.  Symptoms were slowly getting better.  The veteran 
was able to walk with the support of a cane.  The right leg 
was more spastic than the left.  Mild handgrip weakness was 
slowly getting better.  Strength was 4+/5 in the right hand 
and 5/5 in the left.  Review of an unspecified MRI (magnetic 
resonance imaging) of the cervical spine indicated "no 
disc/osteophyte."  The impression was that no surgery was 
indicated.

The veteran underwent a nerve conduction velocity study of 
the upper extremities in June 1999.

Physical therapy note indicates the veteran had a lumbar 
evaluation in September 1999.  In addition to numerous 
complaints pertaining to her mid and low back, the veteran 
reported having pain bilaterally in her upper shoulders.  A 
primary care note of the same date indicated that examination 
of her musculoskeletal system showed no joint deformities.  
There was minimal scoliosis.  There was no swelling.  
Neurological examination showed motor reflexes were +2 in 
biceps and +1 in triceps.  Sensory was intact and Phalen was 
negative.  Pathologic reflex was negative.  Strength was 5/5 
and no sensory level. 

Notes of a Neuro-surgery consult from early October 1999 
indicates that the veteran's spasticity and strength continue 
to improve.  No pathologic reflexes were currently present.  
Strength in the upper extremities was 5/5 and 4/5 in wrist 
extensors.  Bilateral lower extremities were 4+/5.

The veteran was discharged from the Physical Therapy Clinic 
in January 2000 regarding inability to maintain attendance in 
the clinic.

The veteran underwent a VA compensation and pension (C&P) 
physical examination in June 2000.  The veteran's current 
complaints included persistent headaches and diminished range 
of motion of the cervical spine. The examining physician 
noted that a MRI was done in April 1999, which was 
interpreted to show prior effusion at C6-7, but no evidence 
of nerve root compression or compressive myelopathy.  Current 
medications and prior surgeries were reviewed with the 
veteran.  The veteran was utilizing bilateral upper extremity 
forearm crutches at the time of the examination because of 
surgence of weakness in her legs.  On physical examination, 
range of motion of the cervical spine when measured covertly, 
showed left and right rotation at least to 60 degrees.  When 
the veteran was tested formally, she was only able to 
demonstrate 30 degrees with the complaints of severe pain.  
The veteran demonstrated flexion and extension to 45 degrees 
and 30 degrees, respectively.  The neurological examination 
indicated there were depressed reflexes throughout both upper 
extremities with no evidence of focal neurological deficit.  
There was no evidence of muscular atrophy.

The examining physician found no evidence to suggest that the 
veteran's vascular headaches were related to her cervical 
spine problem.  He stated that assessing the functional 
impairment from the discectomy was difficult, noting that the 
veteran's range of motion deficiencies were inconsistent and 
invalid, and there were no objective neurological defects.  
He noted that CT study and EMG (electromyography) from 1999 
was interpreted to show possible carpal tunnel syndrome, but 
no cervical radiculopathy.  The veteran indicated 
"significant pain" in her neck and lumbar spine during the 
examination, but the examiner stated that there was no way to 
measure it.  Finally, the examining physician concluded that 
there was no evidence of an orthopedic reason for the veteran 
to remain unemployed.

The veteran underwent a VA C&P orthopedic examination in 
March 2002 pursuant to the Board remand of March 2001.  The 
physician who examined the veteran in June 2000 performed the 
examination.  He noted that he reviewed the Board remand and 
the veteran's claims file.  He indicated that there was a 
typographical error in the previous report of examination.  
Namely, the reference to a CT study from 1998 was in error; 
the previous report should have stated that an EMG and NCV 
(electromyogram nerve conduction velocity) study was done.  
Thus, a CT study had not been done in 1998.  The veteran's 
current complaints were constant pain and stiffness to the 
posterior cervical region and down the trapezium.  She also 
described intermittent shooting pinprick sensations through 
the right and rarely left arms.  The episodes reportedly 
occurred unpredictably and were transient without any 
particular dermatomal path.  In reviewing the veteran's 
treatment records, the examiner noted no recent assessments 
by any of the surgical subspecialty clinics.  He noted that 
the veteran was being followed in the Women's Health 
Ambulatory Clinic.  Psychiatry Clinic notes were also noted.  
X-rays of the cervical spine were taken and interpreted to 
show no significant degenerative changes above the previous 
fusion of C6-7.

The veteran was not using bilateral arm crutches.  She was 
carrying a cane.  She was not in distress and did not appear 
to be in particular discomfort.  Physical examination showed 
significant discrepancies between covert observations and 
formal observations on request of range of motion of the 
cervical spine.  During the interview portion the veteran did 
not hesitate to demonstrate right and left rotation to at 
least 50 degrees without discomfort, but on formal testing 
she limited her range of motion to 30 degrees with complaints 
of pain.  Flexion and extension was negligible on formal 
testing, which was inconsistent with casual observation as 
well.  Neurological evaluation revealed some depression of 
reflexes in the triceps, more on the right than the left.  
Biceps and brachial radialis appeared well preserved.  Finger 
flexors and wrist flexors on the right showed breakaway 
weakness as compared to the left, but there was no evidence 
of muscular atrophy.  Tinel's was diffusely positive to the 
right upper extremity.  The veteran complained of radiating 
tingling regardless of where the examiner tapped.  

The examiner concluded that he was unable to explain either 
the magnitude or perpetuation of the current symptoms based 
upon the cervical discectomy.  He opined that the examination 
was inconsistent and invalid, particularly with regard to 
range of motion deficiencies and strength assessments in the 
upper extremities.  There were no neurological deficits; 
range of motion was unpredictable and inconsistent.  Based on 
the objective history of a cervical herniated disc and 
subsequent surgery, the examiner stated that the veteran 
should be restricted from excessive overhead activities, 
lifting, pushing or pulling of heavy weights as a daily 
occupation.  The examiner concluded that the veteran would be 
considered physically qualified for duties that fall within 
sedentary light or perhaps, medium duty categories as 
described in the Dictionary of Occupational Titles.


II.  Analysis

The Board notes initially that the old criteria apply to the 
evaluation of the veteran's service connected cervical spine 
disability from January 1, 1999 to September 22, 2002.  
During this period, the veteran's subjective symptoms of her 
service connected cervical spine disability included 
diminished range of motion of the cervical spine, vascular 
headaches, constant pain and stiffness to the posterior 
cervical region and down the trapezium and shooting pinprick 
sensations through the right and rarely left arms.  The 
veteran asserts that her cervical spine disability warrants 
at least a 40 percent evaluation, which indicates a severe 
disability.  The objective evidence does not support a 
finding of severe cervical spine disability.  Physical 
examination of the veteran indicates that range of motion is 
diminished to some degree, but the examining VA physician 
made clear that the veteran was capable of much more than she 
demonstrated on formal testing.  The most striking difference 
was between the casual observations of cervical rotation 
versus the formal testing, i.e., when the examiner asked the 
veteran to demonstrate.  The examiner "covertly" observed 
the veteran rotate to at least 60 degrees left and right in 
June 2000 and to 50 degrees without discomfort in March 2002.  
Other indications that the veteran has a moderate, not 
severe, cervical spine disability are: no neurological 
deficits and no muscular atrophy were found on examination; 
interpretation of the 1999 EMG study disclosed no cervical 
radiculopathy; and, interpretation of the April 1999 MRI 
indicated no nerve root compression or compressive 
myelopathy.  

VA outpatient records also support a finding of moderate 
cervical spine disability.  Contrary to the veteran's report 
in May 1999 that any improvement from surgery was gone, she 
continued to improve in terms of her spasticity and strength, 
as revealed by an October 1999 Neuro-surgery consult.  Other 
factors, such as the absence of recent assessments by any of 
the surgical subspecialties and her general activities, also 
indicate that the veteran is most appropriately evaluated at 
20 percent.  In this regard, the Board notes that the 
treatment records show that the veteran was in school on a 
full-time basis and kept a busy schedule caring for her two 
children.  The Board also notes that in June 2000 the 
examining VA physician could find no orthopedic reason for 
the veteran to remain unemployed.   Accordingly, the Board 
finds that the veteran does not meet the criteria for a 40 
percent evaluation under the criteria in effect before 
September 23, 2002, in that the overall disability picture is 
moderate, and not severe.  Thus, the 20 percent evaluation is 
continued from January 1, 1999 to September 22, 2002.

The RO has reviewed the veteran's claim under both the old 
and amended rating criteria from September 23, 2002.  As 
outlined above, the objective evidence does not support an 
increase under the old criteria.  With regard to the 
evaluation of the veteran's cervical spine disability after 
September 23, 2002, the new criteria requires an evaluation 
of neurological and orthopedic criteria separately, to be 
combined with all other service connected disabilities.  
Alternatively, evaluation may be completed based on the 
number of incapacitating episodes suffered by the veteran 
within specified timeframes.  As a review of the record 
reveals no incapacitating episodes that would justify a 40 
percent evaluation, the alternative method will be applied.  
In this regard, the Board notes that the objective evidence, 
e.g., MRI, EMG, and physical examination, show no evidence of 
neurological deficits.  The examining VA physician also 
concluded that the veteran's vascular headaches were not 
related to the veteran's cervical spine disability.  

Evidence of orthopedic disability is suspect according to the 
examining VA physician, who expressed that testing was 
inconsistent and invalid.  Based on his casual observations 
of the veteran's movements, he indicated normal or average 
values on left and right rotation during the June 2000 and 
the March 2002 examinations.  Flexion and extension was also 
in the normal range in June 2000.  He indicated that in March 
2002 casual observation of flexion and extension were 
inconsistent with negligible movement on formal testing.  
Amongst the examiner's general observations was that the 
veteran did not appear to be in any particular discomfort.  
It was only upon formal testing that the veteran complained 
of pain and the examiner indicated that he had no way to 
measure that.  These findings indicate that the veteran's 
disability picture is not as severe as she represented on 
formal testing.  Accordingly, the Board places more probative 
weight on the examiner's casual observations of the veteran, 
which demonstrate no greater than slight to moderate 
limitation of motion.  Based on the examining physician's 
"covert" observations of normal movements without the 
appearance of discomfort, the improvement noted in treatment 
records, and the questionable results of formal testing, the 
Board finds that the veteran does not meet the criteria for 
severe limitation of motion, a 30 percent evaluation, under 
Diagnostic Code 5290.

The Board has considered functional loss and finds that 20 
percent under Diagnostic Code 5290 is the functional 
equivalent of limitation of motion due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 
supra.  The Board notes that neither the veteran nor the VA 
examiner noted any functional loss.  As noted earlier, the 
record indicates that the veteran does fairly well, engaging 
in fulltime schoolwork and family responsibilities.  The 
Board finds, therefore, that the evidence does not warrant an 
increase based on functional loss.

Finally, the Board cannot conclude that the disability 
picture as to the veteran's cervical spine disability is so 
unusual or exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321(b).  The record does not reflect any recent or 
frequent hospital care.  Although the veteran is unemployed, 
there is no objective evidence that her cervical spine 
disability prevents her from engaging in work.  Moreover, the 
veteran's other activities, such as full time enrollment in 
school, demonstrate that her cervical spine disability is not 
beyond the average impairment of earning capacity 
contemplated by the regular schedular criteria.  
Consequently, a higher rating on an extraschedular basis is 
not warranted.


ORDER

Increased evaluation for a cervical spine disability is 
denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

